Title: To Benjamin Franklin from William Robeson, 9 August 1781
From: Robeson, William
To: Franklin, Benjamin


Sir
Ostend Augt 9h 1781
Having at lenght arrived here after a Most distressd and Naked Condition Since our Capture in the Marquis DLa Fayette.

Imediately on my landing here without a Suffient Sum to bring Me on—I made application to a Mr. John Fottrell Who Was so Politely Obliging as to Advance me the Sum of three Gineuas Which I am to Request the favour of your Excellency to pay on demand, I am this Instant preping to set off and Shall loose no time in paying my Respects to you at Passy— I have the Honor to be With the highest Respect your Excellency— Most Ob. H Sert
Wm Robeson
